Title: Board of War to Board of Trade, with Reply, 20 November 1779
From: Board of War,Board of Trade
To: Board of War,Board of Trade


[Williamsburg]  20 Nov. 1779. Approval, with the concurrence of the executive, of the purchase of cloth, to be paid for in part by cannon at the foundry. Signed by Innes, Nelson, and Lyne. Countersigned: “In Council Nov. 23. 1779. This purchase is approved: paiment to be made in Cannon as above proposed, so far as they will go towards full paiment; the balance to be paid in money as soon as the Treasury can furnish it. Th: Jefferson.”
